DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-8, drawn to Pneumatic tyres or inner tubes, classified in B60C5/00.
II. Claims 9-14, drawn to arrangement of tyre inflating pumps mounting on vehicles, classified in B60C23/10.
III. Claim 15-17, drawn to particular shape of intake, classified in F02M23/003.
IV. Claims 18-20, drawn to turbo super charged engine, classified in F02D41/007.

The inventions are independent or distinct, each from the other because:
Inventions I-IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as vehicle pneumatic tires with compressor assembly supplying both the intake and TIS while the other subcombinations do not, subcombination II has separate utitlity such as a vehicle with a compressor assembly configured to supply air at a first pressure higher than atmospheric pressure to third opening while the other subcombinations do not, subcombination III has separate utility such as an intake assembly with compressor housing and compresser wheel and third opening configured to be place in fluid communication is TIS,  while the 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The species or groupings of patentably distinct inventions require a different field of search (e.g., searching different classes/subclasses, electronic resources, or employing different search strategies or queries).  It is additionally pointed out that, the examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:

Species i: figs 1-5, at least paras 8-12,31-49 a schematic view of a vehicle having an EAS in operable communication with a CTIS. 
Species ii: figs 6-7, at least paras 13,30 another implementation of a bypass valve, in alternative implementations, the valve 98 may be mechanically operated.  For example, another implementation of the bypass valve 98' included a spring loaded, one-way valve (see FIGS. 6 and 7).
Species iii: figs 8-11, at least paras 14-17, 50-64 another implementation of an EAS, the EAS 1030 includes a dual-stage compressor assembly 1046, and a manifold 1042.

Species iv 2: fig 12 position 2 para 66 where an electrically assisted compressor assembly 2046 may be positioned.
Species iv 3: fig 12 position 3 para 67 where an electrically assisted compressor assembly 2046 may be positioned.
Species iv 4: fig 12 position 4 para 68 where an electrically assisted compressor assembly 2046 may be positioned.
Species iv 5: fig 12 position 5 paras 18,65 where an electrically assisted compressor assembly 2046 may be positioned.

The species are independent or distinct because of the mutually exclusive characteristics which are patentably distinct as described above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably distinct inventions require a different field of search (e.g., searching different classes/subclasses, electronic resources, or employing different search strategies or queries).  It is additionally pointed out that, the examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions, such as those in the present 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL C STAUBACH/               Primary Examiner, Art Unit 3747